Citation Nr: 1423088	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an effective date earlier than May 11, 2010 for the award of additional compensation paid for the Veteran's dependent spouse.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1949 to July 1952.  He passed away in September 2011.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which added the Veteran's spouse as a dependent effective May 11, 2010 with the payment of additional compensation to start on June 1, 2010.  The record reflects the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. § 5121A.  See December 2011 Administrative Decision. 

Subsequent to the January 2011 Statement of the Case (SOC), additional evidence (statement from wedding attendee and property tax records) was received.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of a supplemental statement of the case.  38 C.F.R. § 20.1304.  However, upon review of the additional evidence, the Board finds that it is duplicative of evidence already of record.  The evidence was submitted to verify that the Veteran and the appellant were married.  Information verifying the Veteran and appellant's marriage in 1954 was already submitted and considered at the time of the January 2011 SOC.  Moreover, birth certificates of her children submitted by the appellant are unrelated to the appeal before the Board.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not apply, and the case need not be returned to the RO. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in September 2011 during the pendency of this appeal, and his widow filed a timely request to be substituted as the appellant in his place.

2.  In a May 1995 rating decision, the Veteran was awarded an increased evaluation of 30 percent for his service-connected right knee, effective December 9, 1994.

3.  A May 5, 1995 notification letter requested that the Veteran submit information regarding his dependents within one year; this information was not received within the one year deadline.

4.  On May 11, 2010 the Veteran filed a claim to add his dependent spouse to his award; he submitted VA Form 21-686c, 'Declaration of Status of Dependents' on May 20, 2010.  A copy of his marriage certificate was received on June 18, 2010.  

5.  A May 2010 administrative decision notified the Veteran that his dependent spouse was added to his award effective May 11, 2010 and payment would commence June 1, 2010, the first day of the month following the date he became eligible for dependency allowance.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 11, 2010, for the award of additional compensation for the Veteran's dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The May 2010 administrative decision on appeal granted additional disability compensation for the Veteran's dependent spouse, the appellant, effective May 11, 2010.  The first payment with consideration of the Veteran's spouse was made on June 1, 2010.  

The appellant contends that an earlier effective date of June 1954 is warranted for the award of compensation as she married the Veteran in 1954, and they were married until his death in September 2011.  

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C.A. § 1115.  The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The 'date of claim' for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n) ; 38 C.F.R. § 3.401(b)(1).

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

The Veteran filed a claim for an increased rating for his service-connected right knee on December 9, 1994.  An increased rating of 30 percent was assigned, effective December 9, 1994.  

Prior to December 9, 1994, the Veteran's combined evaluation for compensation was only 10 percent; thus, he did not have a disability rating in excess of 30 percent or more.  It is important for the Appellant to understand that the award could not possibly be before the Veteran received the 30% rating.

However, beyond the above, there is another problem:  The Veteran was mailed a letter on May 5, 1995 notifying him of the award of an increased rating for his service-connected right knee.  The letter stated that a Veteran who is rated as 30 percent service connected or higher, may receive additional allowances for dependents.  The letter noted that before the Veteran could receive additional benefits for any dependent(s), VA required a completed copy of the enclosed VA Form 21-686c, 'Declaration of Status of Dependents' along with copies of his marriage certificate or children's birth certificates.  The Veteran was informed he had one year from the date of the letter, i.e. until May 5, 1996, to return the requested information.  

The Veteran never provided the information requested within a year of this notice. 

On May 11, 2010 the Veteran filed a claim with the RO to add his dependent spouse to his award.  VA received the Veteran's completed Form 21-686c on May 20, 2010.  A copy of his marriage certificate establishing that he married the appellant in June 1954 was additionally submitted in June 2010.  Additional compensation based on the Veteran's dependent was awarded in May 2010 effective May 11, 2010, the date VA received his claim.

The Board must now determine whether an effective date earlier than May 11, 2010 is warranted for the award of additional compensation based on the Veteran's dependent spouse.  As noted above, effective dates for additional compensation for dependents will be the latest of the date of claim for dependency; the date the dependency arises; the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or the date of commencement of the service member's award.  38 C.F.R. § 3.401(b).

In this case, the Veteran and the appellant were married in 1954; however, a 30 percent disability rating was not in effect prior to December 1994.  As such, the Board cannot award an effective date based on the date of the Veteran and appellant's marriage.  Additionally, the effective date of the qualifying disability and the date of commencement of the service member's award are the same: December 9, 1994, the date a 30 percent disability evaluation was assigned for the Veteran's service-connected right knee.  Unfortunately, the Veteran did not submit the information requested by VA regarding his dependent spouse within a year of the May 5, 1995 letter.  The Board notes that within a year of the May 1995 rating decision the Veteran did submit private treatment records which happen to list the appellant's name and her social security number.  She is also listed as the Veteran's wife in one of these private treatment records.  Nevertheless, this information did not include a VA Form 21-686c, 'Declaration of Status of Dependents' or copy of his marriage certificate as requested by the May 1995 letter.  In fact, the Veteran returned a copy of the May 1995 letter to the RO and copies of additional private treatment records.  He noted that he had an unpaid medical expense balance and would appreciate help with the bills.  He made no mention at that time of needing extra time to submit information regarding his dependents.  In any event, VA clearly did not receive a claim for dependent benefits until May 11, 2010, or the Veteran's Form 21-686(c) until May 20, 2010.  Thus, the appropriate effective date for the award of additional benefits based on the Veteran's dependent spouse is the date of claim for dependency, May 11, 2010.  

The Board notes the appellant's contentions that VA should have known she was married to the Veteran.  Although it may have been possible to glean from the detailed review of the medical record that the Veteran was currently married, this is not dispositive as to verifying dependency.  VA Form 21-686(c) was required to verify dependent status after the Veteran became eligible for dependent benefits.  The May 1995 letter to the Veteran noted that if he wanted to receive additional allowances for his dependents he needed to inform the VA and provide supporting documentation.  If the Veteran had submitted the VA Form 21-686(c) within a year of the May 1995 decision, he would be entitled to an effective date of December 9, 1994 for the dependency award.   

The Board has considered the arguments set forth by the Veteran, and now by the appellant.  However, the record shows that the information necessary to establish entitlement to payment for a dependent was not received until May 11, 2010; more than one year after the Veteran was notified of the additional information required from him.  Accordingly, there is no legal basis for assigning an effective date earlier than May 11, 2010 for additional dependency allowance for a spouse and the claim is denied. 

While the Board fully understands the appellant's position, the Board finds that the preponderance of the evidence is against the appellant's claim for an effective date earlier than May 11, 2010, for additional compensation as a dependent spouse.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the claim must be denied.
	
II.  Duties to Notify and Assist

VA has a duty to provide a claimant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

A review of the record shows that the Veteran died in September 2011.  Prior to his death, he had a pending claim for entitlement to an effective date earlier than May 11, 2010 for the award of additional compensation paid for the Veteran's dependent spouse.  As noted in the Introduction, in December 2011, the RO granted the appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.  38 U.S.C.A. § 5121A.  The Board notes that neither the Veteran, nor the appellant, received notice containing the specific provisions regarding the assignment of an effective date.  However, the appellant's claim arises from the Veteran's disagreement with the initial effective date assigned following a grant of dependency benefits.  Courts have held that once a claim for benefits is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the January 2011 statement of the case informed the Veteran and the appellant of the information and evidence needed to substantiate his claim.  The statement of the case explained to the Veteran why the effective date of the award for additional dependency allowance for his spouse was not assigned prior to May 11, 2010.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Thus, VA has satisfied its obligation to notify.

With respect to VA's duty to assist, the appellant has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date for the grant of additional dependency allowance for a spouse.  All of the pertinent information is of record. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to an effective date earlier than May 11, 2010 for the award of additional compensation paid for the Veteran's dependent spouse is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


